DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/07/2022 has been entered. Claim 24 is newly added. Claims 1-24 are pending in this instant application.  Claims 9 and 11-22 are withdrawn. Claims 1-8, 10, 23, and 24 are currently under examination. 

Priority
This is US Application No. 16/881,154 filed on 05/22/2020 and claims benefit of US Provisional Application No. 62/851,194 filed on 05/22/2019.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 3, 4, 7, 8, 10, and 23 because of incorrect recitation, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 01/28/2022, is withdrawn in view of amended claims.
	The rejection of claims 3, 6, 8, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 01/28/2022, is withdrawn in view of amended claims.
	
New (necessitated by amendment) Claim Objections
Claims 1 and 10 are objected to because of the following informalities: In claim 1, insert the missing phrase “an effective amount of” immediately before the recitation “a mixture of” to achieve the intended result recited in the preamble. In claim 10, replace the grammatically incorrect verb “prevents” (lines 2 and 4, a total of 3 locations) with “preventing”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10, and 23 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naso et al. (WO 2017/093147, published on June 8, 2017, hereinafter referred to as Naso ‘147).
With regard to structural limitations “a method comprises the step of contacting a biological matrix (defined as “the present invention, biological matrices are xenomatrices, i.e. they are not of human origin; or pericardium, elected) with a solution comprising a mixture of phenolic compounds (or phenylpropanoids; or tannic acid, caffeic acid, and hydroxytyrosol; or a concentration of about 0.2 - 5 mg/ml; or further includes a suitable buffer)” (claims 1, 3-6, and 8), and “a kit comprising: a container containing a suitable buffer, a container containing a suitable quantity of a solution of claim 1,  one or more additional containers containing washing buffers, and an instruction booklet containing the description of the timings and modes for performing said method of claim 1” (claim 23): 
Naso ‘147 disclosed a method comprising: providing a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof; incubating the samples (particularly tissues or a connective tissue that can be used to manufacture bioprosthetic substitutes) to be treated in the solutions based on phenols/polyphenols in controlled conditions; and subjecting the treated tissues to a series of washes. The term "phenolic compounds" refers to, for example, simple phenols (containing a single benzene ring and only hydroxyl groups as substituents), phenolic aldehydes, phenolic acids, phenylamines, phenols, flavonoids, phenylpropanoids and tannins. The term "connective tissue" comprises among others: vessels, cardiac valves, tendons, ligaments, pericardium, muscular fasciae, dura mater, tympanic membrane, intestinal submucosa, cartilage, adipose tissue and bone tissue (page 5/23, lines 2-15; page 6/23, lines 20-30; page 7/23, 1-19). The phenolic compounds are constituted by derivatives of cinnamic acid (in particular, caffeic acid), tannin (in particular, tannic acid) and oleuropein (in particular, hydroxytyrosol). Caffeic acid is at a concentration of between 5mM and 50mM (in the example, the 20mM (= 3.6 mg/ml) concentration was adopted) in buffer of sodium phosphate. Hydroxytyrosol is at a concentration of between 0.3mM and 10mM (in the example, the 6mM (= 0.9 mg/ml) concentration was adopted) in NaOH buffer. These solutions are left to act under moderate but constant stirring for a total of 12±2 hours at the temperature of 40±2°C (page 10/23, lines 1-10; page 11/23, lines 16-18 and 25-29). A kit for carrying out the above method comprises at least: one or more containers containing the buffer in which the phenolic compounds, polyphenolic compounds or derivatives thereof are to be dissolved; one or more containers containing the dose of phenolic compounds, polyphenolic compounds or derivatives thereof in powder form to be combined with the buffer; one or more containers containing the washing buffers; an instruction booklet containing the description of the timings and modes of application of the procedure (page 14/23, lines 13-24).
Thus, these teachings of Naso ‘147 anticipate Applicant’s claims 1, 3-6, 8, 10, and 23. The method of Naso ‘147 meets all structural limitation of claimed method and would achieve the same intended results, including “for preventing the formation of calcified deposits in or inside an isolated biological matrix”, and “inactivating xenoantigens in biological matrixes… preventing the biofouling processes on a biological matrix”, required by claims 1 and 10.

Applicant’s Arguments/Remarks and Declaration filed on 07/07/2022 have been fully considered. Applicant argues “any reference to calcification effects reported in Naso '147 are incidental and speculative. (Decl. Naso, ¶10). More importantly, Naso' 147 does not provide any experimental evidence supporting such effects. (Decl. Naso, ¶11). Conversely, the evaluation of an inhibitory effect on calcification processes onto biological tissues requires a timeframe of at least 14 days between the treatment and the calcium dosage, as it is essential to allow the potential calcific processes to develop. (Decl. Naso, ¶11)… The evaluation of the calcium in the sample has been carried out at different timepoints showing that in the untreated samples there is a significant increase up to 4 months after implantation (Figures 23). (Decl. Naso, ¶16). Again, this experiment demonstrates that it is not possible to evaluate the anti-calcific effect immediately after the disclosed treatment, but a period of at least 2 months is required for an in vivo assessment in a mouse animal model. (Decl. Naso, ¶16)” (p. 10, para. 5 to 6; p. 11, para. 5; p. 12, para. 1).
In response, these arguments are not persuasive because of the following reasons. The current independent claim 1 is very broad and encompasses the method of Naso ‘147, as described above. There is no limitation in the claim to differentiate the argued “calcification processes onto biological tissues requires a timeframe of at least 14 days” and “a period of at least 2 months is required for an in vivo assessment in a mouse animal model”, a consequence after administration, from the method of Naso ‘147. To overcome the 102 rejection, Applicant may amend claim 1 to “A method for preventing the formation of calcified deposits in or inside an isolated biological matrix to be implanted in the body, wherein the method comprises the step of contacting said isolated biological matrix with a solution comprising an effective amount of a mixture of phenolic compounds before implantation and wherein the formation of calcified deposits is prevented for at least 2 months”, as discussed in the attached email communication of the Interview Summary on 08/05/2022. Any amendment after Final may not be entered if new issue arises or extensive search is needed.

New (necessitated by amendment)/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 23, and 24 remain or are rejected under 35 U.S.C. 103 as being unpatentable over Naso et al. (WO 2017/093147, published on June 8, 2017, hereinafter referred to as Naso ‘147) in view of Simionescu et al. (US 2014/0018909, published on January 16, 2014, hereinafter referred to as Simionescu ‘909). Claims 1, 3-6, 8, 10, and 23 are rejected here because they have been rejected under 102 above.
Naso ‘147 disclosed a method comprising: providing a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof; incubating the samples (particularly tissues or a connective tissue that can be used to manufacture bioprosthetic substitutes) to be treated in the solutions based on phenols/polyphenols in controlled conditions; and subjecting the treated tissues to a series of washes. The term "phenolic compounds" refers to, for example, simple phenols (containing a single benzene ring and only hydroxyl groups as substituents), phenolic aldehydes, phenolic acids, phenylamines, phenols, flavonoids, phenylpropanoids and tannins. The term "connective tissue" comprises among others: vessels, cardiac valves, tendons, ligaments, pericardium, muscular fasciae, dura mater, tympanic membrane, intestinal submucosa, cartilage, adipose tissue and bone tissue (page 5/23, lines 2-15; page 6/23, lines 20-30; page 7/23, 1-19). The phenolic compounds are constituted by derivatives of cinnamic acid (in particular, caffeic acid), tannin (in particular, tannic acid) and oleuropein (in particular, hydroxytyrosol). Caffeic acid is at a concentration of between 5mM and 50mM (in the example, the 20mM (= 3.6 mg/ml) concentration was adopted) in buffer of sodium phosphate. Hydroxytyrosol is at a concentration of between 0.3mM and 10mM (in the example, the 6mM (= 0.9 mg/ml) concentration was adopted) in NaOH buffer. These solutions are left to act under moderate but constant stirring for a total of 12±2 hours at the temperature of 40±2°C (page 10/23, lines 1-10; page 11/23, lines 16-18 and 25-29). A kit for carrying out the above method comprises at least: one or more containers containing the buffer in which the phenolic compounds, polyphenolic compounds or derivatives thereof are to be dissolved; one or more containers containing the dose of phenolic compounds, polyphenolic compounds or derivatives thereof in powder form to be combined with the buffer; one or more containers containing the washing buffers; an instruction booklet containing the description of the timings and modes of application of the procedure (page 14/23, lines 13-24). 
Naso ‘147 did not explicitly disclose the limitations “said contacting is performed for a period of less than two hours at the temperature of 35± 2°C in the dark”, and “combinations of 4 mg/ml tannic acid and 2 mg/ml caffeic acid (or 2 mg/ml epigallocatechin and 1.5 mg/ml aloin), required by claims 2, 7, and 24.
Simionescu ‘909 disclosed a method of treating medical devices (e.g., replacement heart valves, blood vessels, arteries, or veins) with phenolic compounds so as to improve the characteristics of the devices when implanted in hyperglycemic environments that can cause glycoxidation and can result in inflammation, calcification, and stiffness associated with the medical devices. Phenolic compounds encompassed tannic acid, pentagalloylglucose, nobotanin, epigallocatechin gallate, gallotannins, ellagic acid, procyanidins, and extracts from natural plant-based sources such as extracts of olive oil (e.g., hydroxytyrosol and oleuropein), extracts of cocoa bean (epicatechin), extracts of Camellia (including green tea and C. assaimic), extracts of licorice, sea whip, aloe vera, chamomile. In one embodiment, a composition can include one or more phenolic compounds at a concentration from about 0.0001 % to about 10% (weight/volume). In another embodiment, the disclosed treatment solution can include concentrations of a phenolic compound ranging from about 0.001 % to about 5 .0%. The actual concentrations used may be influenced by the location of the implanted scaffold, desired incubation time or temperature for scaffold treatment. The scaffolds can be incubated at room temperature under agitation and with protection from light for a period of from about 1 minute to about 168 hours, such as from about 2 hours to 96 hours. After this incubation step, the scaffolds can be washed in sterile PBS, (page 25/34 to 28/34, [0037, 0045, 0051, and 0055). The collagen and elastin scaffolds were implanted into an in vivo model (control untreated, control PGG-treated, diabetic untreated, and diabetic PGG-treated for both collagen and elastin scaffolds, with a sample size of 20 for each condition). After 4 weeks, the scaffolds were then explanted and stored according to their respective assay application. As shown in FIG. 19, there was no accumulation of calcium in any of the collagen scaffolds irrespective of diabetic status. There was no calcification of the elastin scaffolds when treated with PGG in either the control or diabetic environment (page 29/34, [0061 and 0062]; page 33/34, [0097]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the temperature for incubation of phenolic compounds with bioprosthetic device and the concentration of combined phenolic compounds as taught by Naso ‘147 in view of Simionescu ‘909. One would have been motivated to do so because (a) Naso ‘147 teaches that the phenolic compounds are constituted by caffeic acid at a concentration of between 5mM and 50mM (or specifically, 20mM (= 3.6 mg/ml)), and hydroxytyrosol at a concentration of between 0.3mM and 10mM (or specifically, 6mM (= 0.9 mg/ml)). These solutions are left to act under moderate but constant stirring for a total of 12±2 hours at the temperature of 40±2°C, and (b) Simionescu ‘909 teaches that phenolic compounds encompassed tannic acid, epigallocatechin gallate, hydroxytyrosol, and extracts of aloe vera. The treatment composition includes one or more phenolic compounds at a concentration from about 0.0001 % to about 10% (weight/volume). The actual concentrations may be influenced by the desired incubation time or temperature for scaffold treatment. The scaffolds can be incubated at room temperature under agitation and with protection from light for a period of from about 1 minute to about 168 hours, described above. Thus, one of skill in the art would have a reasonable expectation that by optimizing the temperature for incubation of phenolic compounds with bioprosthetic device and the concentration of combined phenolic compounds as taught by Naso ‘147 in view of Simionescu ‘909, one would achieve Applicant’s claims 1-8, 10, 23, and 24. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Applicant’s Arguments/Remarks and Declaration filed on 07/07/2022 have been fully considered. Applicant argues “Simionescu supports a collagen or elastin-based scaffold treated with pentagalloyl glucose (PGG) so that treated scaffold can become resistant to glycoxidative stress associated with advanced glycation end products (AGEs) that are present in a hyperglycemic environments associated with diabetes mellitus. [0007], Abstract. (Decl. Naso, ¶25)… cited references fail to disclose, teach, suggest, or motivate at least "a method for preventing the formation of calcified deposits in or inside an isolated biological matrix… and "inactivating xenoantigens in biological matrixes preventing the biofouling processes on a biological matrix” (p. 13, last 2 para.; p. 14, para. 2).
In response, these arguments are not persuasive because of the following reasons. In response to applicant's argument that “Simionescu supports a collagen or elastin-based scaffold treated with pentagalloyl glucose (PGG) so that treated scaffold can become resistant to glycoxidative stress “, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that “cited references fail to disclose, teach, suggest, or motivate at least "a method for preventing the formation of calcified deposits in or inside an isolated biological matrix… and "inactivating xenoantigens in biological matrixes preventing the biofouling processes on a biological matrix”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. To overcome the obviousness rejection, Applicant may amend claim 1 to “A method for preventing the formation of calcified deposits in or inside an isolated biological matrix to be implanted in the body, wherein the method comprises the step of contacting said isolated biological matrix with a solution comprising an effective amount of a mixture of phenolic compounds before implantation and wherein the formation of calcified deposits is prevented for at least 2 months”, as discussed in the attached email communication of the Interview Summary on 08/05/2022. Claim 23 may change the recitation “a suitable quantity of” (line 3) to “an effective amount of”. Claim 24 may insert the clause “, wherein the formation of calcified deposits is prevented for at least 2 months” at the end of the claim. Any amendment after Final may not be entered if new issue arises or extensive search is needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8, 10, and 23 remian provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10-12, and 15 of copending Application No. 15/779,953 (Naso et al., the claim set of 05/24/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘953 claims “A method for inactivating alpha-Gal xenoantigen... comprising the following steps: providing a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof… incubating samples to be treated in the solution based on phenols/polyphenols in controlled conditions; subjecting the tissues to a series of washes; wherein said biological tissues are xenogenic tissues or tissues of human origin” (claim 1), “said biological tissues comprise native, or native and fixed, or fixed connective tissues” (claim 2), “the solution based on phenolic compounds, polyphenolic compounds or derivatives thereof comprises caffeic acid” (claim 10), “at least one phenyl derivative of tannin comprises tannic acid” (claim 11), “at least one phenyl derivative of oleuropein comprises hydroxytyrosol” (claim 12), and “A kit for carrying out a method for inactivating xenoantigens in biological tissues according to claim 1, comprising: one or more containers containing a buffer… one or more containers containing the dose of phenolic compounds, polyphenolic compounds or derivatives thereof in powder form to be combined with the buffer; one or more containers containing the washing buffer; an instruction booklet containing a description of timings and modes of application of the method” (claim 15). Appl. ‘953 defined “The term "connective tissue" comprises among others: vessels, cardiac valves, tendons, ligaments, pericardium, muscular fasciae, dura mater, tympanic membrane, intestinal submucosa, cartilage, adipose tissue and bone tissue” (p. 6/15, lines 16-19).
Thus, claims 1, 3-5, 8, 10, and 23 of this Application encompass or overlap with claims 1, 2, 10-12, and 15 of Appl. ‘953. The method of Appl. ‘953 meets all structural limitation of claimed method and would achieve the same intended results, including “for preventing the formation of calcified deposits in or inside an isolated biological matrix”, and “inactivating xenoantigens in biological matrixes… preventing the biofouling processes on a biological matrix”, required by claims 1 and 10. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments/Remarks and Declaration filed on 07/07/2022 have been fully considered. Applicant argues “Naso' 147 fails to disclose, teach, or suggest "a method for preventing the formation of calcified deposits in or inside an isolated biological matrix… and "inactivating xenoantigens in biological matrixes preventing the biofouling processes on a biological matrix” (p. 14, para. 3).
In response, these arguments are not persuasive because of the following reasons. In response to applicant's argument that “Naso' 147 fails to disclose, teach, or suggest "a method for preventing the formation of calcified deposits in or inside an isolated biological matrix… and "inactivating xenoantigens in biological matrixes preventing the biofouling processes on a biological matrix”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. To overcome the provisional double patenting rejection, Applicant may amend claim 1 to “A method for preventing the formation of calcified deposits in or inside an isolated biological matrix to be implanted in the body, wherein the method comprises the step of contacting said isolated biological matrix with a solution comprising an effective amount of a mixture of phenolic compounds before implantation and wherein the formation of calcified deposits is prevented for at least 2 months”, as discussed in the attached email communication of the Interview Summary on 08/05/2022. Claim 23 may change the recitation “a suitable quantity of” (line 3) to “an effective amount of”. Any amendment after Final may not be entered if new issue arises or extensive search is needed.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623